Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 28, 2015

The Court of Appeals hereby passes the following order:

A15D0348. MARK J. KERLIN v. CARTER BROWN et al.

      Prison inmate Mark Kerlin attempted to file a pro se civil action against Walker
County Superior Court Clerk Carter Brown, the City of LaFayette, and Walker
County, claiming an intentional tort for the denial of his constitutional rights. On
February 27, 2015, the trial court dismissed his petition pursuant to OCGA § 9-15-2
(d). On April 2, 2015, Kerlin filed this application for discretionary appeal, seeking
review of the February 27, 2015 order.1 We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). A party’s
failure to meet this statutory deadline deprives us of jurisdiction to consider the
application. Hill v. State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992). Because
Kerlin filed this application 34 days after entry of the order he wishes to appeal, it is
untimely. The application is therefore DISMISSED for lack of jurisdiction.




      1
        Because he was incarcerated when he initiated this action, Kerlin’s appeal is
controlled by the Prison Litigation Reform Act of 1996, OCGA § 42-12-1 et seq.
Under OCGA § 42-12-8, “[a]ppeals of all actions filed by prisoners shall be as
provided in Code Section 5-6-35,” the discretionary appeals statute.
Court of Appeals of the State of Georgia
                                     04/28/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.